NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WEIGUO LI,                                      No.    16-73581

                Petitioner,                     Agency No. A089-752-480

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 12, 2019**
                              Pasadena, California

Before: KELLY,*** PAEZ, and BADE, Circuit Judges.

      Weiguo Li, a citizen of the People’s Republic of China, petitions for review

of a decision of the Board of Immigration Appeals’ (BIA) order dismissing his

appeal from an immigration judge’s (IJ) decision denying his applications for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
asylum and withholding of removal. Li argues that the agency erred by

determining that (1) he was not a credible witness and (2) documentary evidence

other than his discredited testimony did not independently establish his eligibility

for asylum and withholding of removal. Our jurisdiction arises under 8 U.S.C.

§ 1252 and we deny the petition.

      We evaluate administrative factual findings, including adverse credibility

determinations, for substantial evidence. Garcia v. Holder, 749 F.3d 785, 789 (9th

Cir. 2014). Factual findings are “conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). This

standard is “very deferential” and requires only “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Garcia, 749
F.3d at 789 (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)); see also

Gu v. Gonzalez, 454 F.3d 1014, 1018 (9th Cir. 2006) (recognizing that review of

the BIA’s determinations is “highly deferential”).

      Substantial evidence supports the agency’s conclusion that Li was not a

credible witness. This conclusion was based on Li’s “inconsistent, implausible and

evasive testimony on key points.” The IJ found, and the BIA affirmed, that there

were several non-trivial inconsistencies within Li’s testimony. See Shrestha v.

Holder, 590 F.3d 1034, 1044–46 (9th Cir. 2010). The IJ also carefully considered

and rejected Li’s explanations for these inconsistencies and stated his reasons for


                                          2                                     16-73581
doing so. The IJ was required to consider and respond to, but not to accept, these

explanations. See Soto-Olarte v. Holder, 555 F.3d 1089, 1091–92 (9th Cir. 2009).

      Substantial evidence also supported the agency’s determination that Li’s

documentary evidence did not independently establish his eligibility for asylum.

To prove eligibility, an applicant bears the burden of proving past persecution or a

well-founded fear of future persecution. See 8 C.F.R. § 1208.13(b); Zehatye v.

Gonzales, 453 F.3d 1182, 1185 (9th Cir. 2006). Where the IJ has determined that

an applicant is not a credible witness, the burden of proving eligibility for asylum

may still be met by other “evidence of record.” 8 U.S.C. § 1158(b)(1)(B)(ii).

      The evidence of record presented significant problems of authentication.

Many of the documents could only be authenticated by Li’s testimony, which the

IJ declined to accept because he had already determined Li not to be a credible

witness. Letters from family members were unauthenticated and the purported

authors were not available for cross-examination. Li also refused to authenticate

documents with the American consulate in China. Under these circumstances, the

IJ did not err by finding that the evidence did not independently establish Li’s

eligibility for asylum.

      PETITION FOR REVIEW DENIED.




                                          3                                    16-73581